Have you participated     in Gretna’s
          Case 2:17-cv-14581-JVM       Deferred
                                 Document 148-4 FiledProsecution
                                                      07/10/20 Page 1 Program?
                                                                      of 1

          You may benefit beginning in October 2020
  How would you benefit?
   A settlement (legal agreement) has been proposed to help you get the benefits you deserve
   under the law. See below to see how you would benefit based on your Program involvement:

     If You…                                             Your Proposed Benefit
     Are currently in the Program and having              If you qualify, Program fees can be divided
     a hard time making payments                           into smaller payments (payment plans)
     (Now)                                                Payment plans will be 12 months or less
                                                          Monthly payments no more than what you
                                                           earn in 8-hour workday
                                                          If you qualify, Program fees may be waived
     Paid Program fees, were dropped from                 Can rejoin the Program with credit for past
     the Program, and still have an open case              payments and get all benefits listed above
     (2018 and after)                                     Avoid conviction
     Paid Program fees, were dropped from                 Refund of all your past payments to the
     the Program, and were later convicted                 Program
     (After June 1, 2015)
     Have unpaid Program fees                             Program debt erased
     (Before Jan. 1, 2018)                                Case dismissed


  What do you need to do to get your benefits?
   No action. These changes will happen automatically, if the settlement is approved.

  If you disagree with the settlement or think it’s unfair, what can you do?
   You can file a written objection with the Federal District Court at 500 Poydras St, New Orleans,
   LA 70130 on or before _______. You can also come to a hearing in person on September 1,
   2020, at 2pm and tell the federal court why you think the settlement shouldn’t be approved.


                   Will your address change before September 2020?
                   Call the MacArthur Justice Center at 504-620-2259, so we can get you
                   information about your benefits.

    The Roderick & MacArthur Justice Center is a non-profit law firm representing the people (class members)
    who sued the City of Gretna and others in Nelson v. Constant.

                        Want to learn more about your rights?
          Ask the Clerk for           Call MJC at 504-620-2259.           Visit our website at
          more information.           Mon – Thurs 9am-6pm.                macarthurjustice.org/zzz
